Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 20090159700) in view of Morikawa (US 20080005803) and Cunningham (AU 2016201106) 
Mullen teaches
1. A contactless card (par. 140-141), comprising: 
a biometric sensor (par. 143); 
a processor coupled with the biometric sensor; and 
a memory coupled with the biometric sensor and the processor, the memory to store instructions for a payment applet and a verification applet, the instructions that when executed by the processor, cause the payment applet to: 
detect a request to change a setting on the contactless card, wherein the setting corresponds to limits set for transactions performed with the contactless card (Mullen, Fig. 9, par. 126-127, 111: Mullen teaches configuration of the card may be changed when requested from a user who logged in the website and a confirmation screen may be provided on the card; [0126] Step 1932 may commence in which the current configuration of a card is retrieved from a server in step 1932. Step 1933 may also retrieve the current payment terms for a user. Step 1934 may be initiated via the reception of a request to change the configuration of a card (or other device). Step 1935 may change the payment contract terms according to the configuration changes. A user may be provided with a confirmation screen to manually confirm the changes; 
Mullen silent to the card detecting the request; the request to change the setting is detected during a transaction that includes a characteristic that exceeds a limit for the setting;
Morikawa teaches a card that receives a request for changing a payment limit amount from a mobile communication terminal 20; Morikawa, par. 131-132; the smart card includes a management table 151 for storing credit manageable information including credit limit (i.e. $1000) and a guidance data 132 to instruct the card user via the card interface 18 and the mobile communication terminal 20; Morikawa, pars 53-60; the payment limit can be changed when requested by the mobile communication device 20 which then will receive instruction regarding the change; Morikawa, par. 132, 145+; after the modification of the limit amount is stored in the payment amount register (s36, Fig. 10), an audio signal is to be confirmed whether further processing is desirably ended (s37); if further processing is not to be ended, the method goes to (D).  At (D) in Fig. 9, the timer starts again and the customer has an opportunity to process a payment or to change the payment limit amount (s19); if the user confirms the request to process payment then step s21 starts for payment processing;
As can be seen in Morikawa, the card user is given opportunity to make a payment after the increase of the payment limit during an interaction with the POS unit.
therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Morikawa so that the request for the change of setting can be done in secured manner near or at the time of transaction involving the user’s terminal and the card and it would help conserve battery on the card by sharing data input/processing with the mobile device; 
initiate a verification routine with the verification applet, the verification routine to verify a user based on a verified biometric sample stored in the memory (Mullen, par. 107, 143);
 the verification applet, to perform the verification routine, to: receive a biometric sample via the biometric sensor; retrieve the verified biometric sample from the memory; compare the biometric sample with the verified biometric sample to verify the user (Mullen, par. 107, 143: different fingerprints may be used to confirm user’s identity); 
Mullen/Morikawa is silent to a detection of the limit overreach and separate payment and verification applets.
Cunningham teaches a card that can include a credit limit such that the card can detect when the credit limit is reached or exceeded (Figs. 5-6, table 2, par. 70-72, 79).  The card can also have a security applet for verifying biometric information (par. 54) and a payment applet for cashless transactions (par. 54)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cunningham for more protection for the card user in terms of identity and finance.
2.1, wherein the payment applet to detect the request to change the setting comprises receiving one or more messages from a computing device (Morikawa, pars 53-60, 132, 145+).
3.2, wherein the computing device is one of automatic teller machine (ATM) or mobile phone device (Morikawa, par. 53-60, 132, 145).  
4.1, wherein the payment applet to detect the request to change the setting comprises receiving one or more messages from a point-of-sale terminal, the one or more messages including an indication to perform a transaction and one or more characteristics of the transaction include the transaction (Morikawa, Figs. 9-10, par. 79, 85, 122-124).  
5.4, the payment applet to determine characteristic exceeds the limit (Cunningham, par. 70-73, 79).  
6.1, comprises a near-field communication (NFC) interface coupled with the processor and the memory, the NFC interface to energize in the presence of a computing device or a point-of-sale terminal (Mullen/Morikawa teach wireless communication including RFID and Bluetooth are known, which would have been obvious to one of ordinary skill in the art that they can be considered as a near field communication interface).  
7.6, wherein the NFC interface is configured to provide power, when energized, to at least one of the biometric sensor, the memory, the processor, or a combination thereof to perform the verification routine (Mullen, par. 103, 108, 141).  
8.1, wherein the biometric sensor comprises a fingerprint sensor, the biometric sample comprises a fingerprint sample, and the verified biometric sample comprises a verified fingerprint sample (Mullen, par. 107, 143).  
9.1, wherein the setting comprises one or more of a single transaction spending limit, a total transaction spending limit, a geolocation limit, service or product provider limit, or combination thereof (see discussion regarding claim 1 above).  
Re claims 10-20, see discussion regarding claims above.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887